TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00803-CV



          Fort Worth Design & Build, Inc. d/b/a DB Constructors, Inc., Appellant

                                                 v.

                             Terracon Consultants, Inc., Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 11-181-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                           MEMORANDUM OPINION

              Appellant has filed a motion to dismiss its appeal, stating that appellee is in agreement

with the motion. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: March 7, 2013